id office uilc cca-102393-08 ------------ number release date from ------------------ sent thursday date am to ----------------- cc ----------------------------------------- subject response to llc questions below is our response to the llc questions my reviewer concurs in the response thank you in the scenario we want to address an llc was established in a community_property_state form sec_941 were filed using the name and ein of the llc while some ftds have been made there are outstanding balances for some periods the llc appears to be a pyramiding in- business taxpayer h and w taxpayers filed an extension for their individual income_tax returns but they have not filed any income_tax returns indicating how they wish to treat the llc for federal tax purposes since the llc began operations the llc was established under the laws of a community_property_state the annual reports filed with the state indicate that the members of the llc are h and w and they are listed as governing people on their business license ros have tried without success to contact h and w at the address on the module for the llc which is the personal_residence of h and w in the absence of any response there is no way to determine whether h and w plan to treat the llc as a partnership or a disregarded_entity under revproc_2002_69 if the llc and h and w as community_property owners treat the entity as a partnership and file a partnership return the service will accept the position that the entity is a partnership for federal tax purposes if the llc and h and w as community_property owners treat the entity as disregarded the service will accept that treatment for federal tax purposes there are outstanding employment_taxes yet the taxpayers are neither treating the entity as a disregarded_entity nor a partnership questions the llc is owned by husband and wife as community_property rev_proc does not contain a default for treatment of the entity if no income_tax return has been filed if the entity has not filed an income_tax return how should the service treat this entity for the purposes of collection of employment_taxes since they did not treat the entity as a partnership for federal tax purposes and file the appropriate partnership returns should we treat them as a disregarded_entity the election under revproc_2002_69 is optional if no election is made then the classification of the llc defaults to the check the box regulations sec_301_7701-3 under these regulations if there are two owners of the business it is automatically by default a partnership if there is one owner of the business it is automatically by default a disregarded_entity the election and default rules under revproc_2002_69 supersede the governing documents therefore while both husband and wife appear as responsible individuals on the governing documents which would imply a partnership they can elect to have their business considered a disregarded_entity since no returns have been filed and the husband and wife have not made an election under revproc_2002_69 the business would be considered a partnership because both husband and wife own the business if an llc reports employment_taxes on wages paid prior to in the name and ein of the llc and the llc is disregarded is the assessment in the name of the llc a valid assessment against the husband and wife yes the assessment in the name and ein of the disregarded llc is in substance an assessment of the owner’s liability counsel has opined in prior advice that when an llc is wholly owned by husband and wife as community_property with both spouses being members of the llc and treats itself as a disregarded_entity the community ie both the husband and the wife is liable for employment_taxes see the last bullet in irm therefore an assessment in the name of the disregarded llc is a valid assessment against both husband and wife if both are members of the disregarded llc preferably both names of the husband and wife should be added to the assessment if so can the credit reports of both spouses be requested without a summons similar to provisions which allow credit reports for both spouses to be requested for joint income_tax liabilities or the credit reports of multiple partners to be requested for partnership liabilities for which all partners are directly liable no the service may only pull the credit report of the spouse that carries on the business since the form_941 is filed under the ein and not ssn the only person whose credit report could be pulled due to the narrow language in the fcra would be the person who carries the business - not the spouse section 1681b a a of the fcra states that a credit report may be pulled in connection with the review or collection of an account of the consumer the account of the consumer with a disregarded llc is the disregarded llc although the community is the owner of the disregarded llc the spouses should not be equal partners if they were they should be filing a partnership return but as stated in revproc_2002_69 the service will not question the election decide which spouse carries on the business and it is that spouse’s credit report that may be pulled in this scenario in a community_property_state only one spouse is a member of the llc the other spouse has only a community_property interest in the llc employment_taxes on wages paid prior to were assessed in the name and ein of the llc under notice would it be permissible to request the credit bureau report for only the liable spouse without a summons yes the service may pull the credit report for the liable spouse without a summons could the credit report for the non-liable spouse be requested with a summons if necessary yes legally the credit report for the non-liable spouse may be requested with a summons if the llc has a liability which exceeds the amount of federal tax deposits that have been made according to irm when the llc is the taxpayer the sec_6020 assessment would be proposed against the llc when the owner is the taxpayer the sec_6020 action would be proposed against the llc against which entity would the sec_6020 assessment be properly proposed for employment_tax periods prior to date if h and w have not elected to have their llc be treated as a disregarded_entity it is a partnership because the llc is considered a partnership the b assessment should be proposed against the llc if h and w had elected to have the llc treated as disregarded then the real taxpayer for a disregarded llc is the member in this case the community the assessment for a disregarded llc can be assessed against h and w prior counsel advice has indicated that if the cdp_notice contains both the name of the llc and the name of the owner it is valid as long as it was mailed to the last_known_address of the taxpayer since the llc and h and w share the same address it would appear the l-1058 would be valid regardless of which entity is the liable taxpayer in the event that the taxpayer fails to respond to the letter irm and irm state that the taxpayer must be properly identified on the nftl or levy should the notice_of_federal_tax_lien be filed in the name of the llc or the names of the husband and wife we are waiting to consult with another attorney about this question and will answer this in a separate e-mail presumably if the llc is determined to be the liable taxpayer the levy would include the ein of the llc and be valid against llc assets if h and w are determined to be the liable taxpayers the levy would include the ein assigned to them as well as their ssn s should any notices of levy contain the ein of the llc or the ein ssn s of the husband and wife there is no legal requirement that an ein or an ssn must be on the notice_of_levy whether the ein or ssn should be used is a business decision of the service further questions are generated by the fact that there are no restrictions to prevent an llc and the h and w who own it as community_property from filing amended returns and retroactively changing the way they treat the entity for federal tax purposes other than the requirement that any change in reporting position will be treated for federal tax purposes as a conversion of the entity if they had treated the entity as a partnership and the service took enforced collection action against the llc would they be entitled to a claim_for_refund if they subsequently filed returns treating the entity as a disregarded_entity in the time between when the service assesses and when the service levies this should be resolved there are numerous opportunities before the service enforces collection action when the taxpayers could assert their desire to be considered a disregarded_entity therefore this should not become an issue if it does become an issue contact local counsel
